SANDERS, C. J.,
concurs in the granting of this writ solely on the ground that the legal point is one of statewide importance that needs to be settled for the benefit of the trial courts.
The petition of the relator in the above entitled and numbered case having been duly considered,
It is ordered that a Writ of Certiorari issue herein, directing the Honorable Matthew S. Braniff, Judge of the Criminal District Court for the Parish of Orleans, to transmit to the Supreme Court of Louisiana, on- or before the 15th day of August, 1973, the record in duplicate, or a certified copy of the record in duplicate, of the proceedings complained of by the relator herein, to the end that the validity of said proceedings may be ascertained.
It is further ordered that the aforesaid Judge of said Court and the respondent through counsel shall show cause, in this court, on the 2nd day of October, 1973, at 10 o’clock A.M., why the relief prayed for in the petition of the relator should not be granted.
SANDERS, C. J., concurs in the granting of this writ solely on the ground that the legal point is one of statewide importance that needs to be settled for the benefit of the trial courts.